DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of the Office Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Argument
Applicant's arguments filed on 12/23/2021 have been fully considered but they are not fully persuasive. Although examiner agrees in light of the current amendments of claim 1, that the two different portions (more accurately, different sections of the reflector fingers as they are continuously slant) of the adjacent acoustic reflector fingers in Detlefsen (Fig. 14) are not each extending substantially perpendicular to the bus bar, however, the embodiment of Fig. 8 of Detlefsen teaches two distinct portions of the reflector fingers having different spacing while in each portion the reflector fingers are substantially perpendicular to the bus bar.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, and 7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Detlefsen U.S. 6,894,588 (prior art of record).
Regarding claim 1, before beginning it must be noted that Fig. 2 of Detlefsen discloses a Double Mode Surface acoustic wave (DMS) filter, wherein the invention is specifically disclosed as being applicable to both DMS filters as well as single-port resonators (see col. 3, lines 50-52 as well as col. 3, lines 15-20 and col. 10, lines 43-48).  Hence, while Fig. 8 of Detlefsen discloses a single-port surface acoustic wave (SAW) resonator, its reflectors are specifically disclosed as being equally applicable to a double mode filter as shown in Fig. 2 (ibid.).
Therefore, regarding claims 1 and 8, Figs. 2 and 8 of Detlefsen disclose a multi-mode SAW filter comprising a plurality of interdigital transducer electrodes including a first interdigital transducer electrode IDT on the left, and a second interdigital transducer electrode IDT’ in the center being longitudinally coupled to each other, and a third interdigital transducer electrode IDT on the right that is longitudinally coupled to the second interdigital transducer electrode IDT’ in the center; and the first interdigital transducer electrode including electrode fingers having substantially uniform pitch (col 8, lines 10-13).

    PNG
    media_image1.png
    270
    361
    media_image1.png
    Greyscale
 Fig. 8 of Detlefsen
 and acoustic reflectors RF1 and RF2 on opposing sides of the plurality of interdigital transducer electrodes IDT, IDT’, IDT, the acoustic reflectors including acoustic reflector fingers with slanted pitches as clearly seen in Fig. 8, the slanted pitches include different spacings between different respective portions of adjacent acoustic reflector fingers, wherein the spacings are smaller at lower portion of the reflector RF1 and the spacings are wider at upper portion of RF1 while vice versa for reflector RF2 (col. 9, lines 40-45) and the two different portions of the adjacent acoustic reflector fingers each extending substantially perpendicular to the bus bar (top and bottom portions of the reflector fingers of RF1 and thus RF2 are perpendicular to the bus bar at the top and bottom, Fig. 8).
the multi-mode SAW filter is configured to filter a radio frequency signal (see e.g. Figs. 9 and 10 and col. 8, lines 51-55).
Regarding claim 7, Detlefsen discloses that the interdigital transducers and reflectors may be formed of two metal layers including an aluminum layer and a layer of titanium to improve adhesion to the piezoelectric substrate (see e.g. col. 6, lines 27-33) or other layers to improve power handling by reducing mechanical, electrical and thermal stresses and acousto-migration (see col. 6, lines 34-43).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Detlefsen taken alone.
Regarding claim 2, Detlefsen discloses in Fig. 8, at least two different spacings between two different respective portions of the adjacent acoustic reflector fingers of the acoustic reflectors as well as teaches in Fig. 14 a continuous slanted portion of different spacings between different respective portions of the adjacent acoustic reflector fingers of the acoustic reflectors.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have three or more different spacings between three or more portions the adjacent acoustic reflector fingers of the acoustic reflectors as in between two different spacings between two different portions of the adjacent acoustic reflector fingers of the acoustic reflectors and the continuous slanted portion of different spacings between different respective portions of the adjacent acoustic reflector fingers of the acoustic reflectors to have different variants of the design. It would have been an obvious extension of the design concept of Detlefsen.
Regarding Claim 3, Detlefsen discloses the invention as discussed above, i.e. a multi-mode filter of Fig. 2 using reflectors having reflector fingers with slanted pitches as in Fig. 8 with two different spacing between two different portions of the reflector fingers.
However, Detlefsen does not explicitly disclose the reflectors having reflector fingers with slanted pitches also including reflector fingers having “stepped lengths”.
Detlefsen does show in Fig. 7 reflectors having stepped lengths where the lengths are full length nearest the IDT electrode and half-length farther away from the IDT electrode, and Detlefsen explicitly disclose that its methods of shifting the pole locations of the reflectors (see e.g. col. 3, lines 7-14 thereof) are usable in combination (see col. 4, lines 17-32 thereof).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the multi-mode SAW filter of Detlefsen (Figs. 2 and 8) by having also provided the acoustic reflector fingers have a “stepped length” as suggested by Detlefsen Fig. 7, because at col. 4, lines 27-33 Detlefsen specifically suggests combining the two ways to modify the reflector pole positions, i.e. vary finger period/spacing (see col. 4, lines 13-15) as in, e.g. Fig. 8, and vary the plurality of reflector stripes (see col. 3, line 66 to col. 4, line 4) as in e.g. Fig. 7 (i.e. in Fig. 7 the reflector strip lengths are varied/stepped so there are effectively fewer stripes farther from the IDT than closer to the IDT) by “applying both variation possibilities within a single resonator filter” (see col. 4, lines 27-29), by which explicit suggestion one of ordinary skill in the art would have been motivated to have combined the Detlefsen variations shown in Fig. 7 and Fig. 8.
 Claims 1, 4, 5, 7, 8 and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Nakamura et al. U.S. 2015/0288346 (prior art of record) taken alone.
Regarding claims 1, Fig. 1 of Nakamura discloses a SAW resonator comprising:  a first interdigital transducer (IDT) electrode, a.k.a. a comb-shaped electrode 102; and acoustic reflectors 103 on opposing sides of the IDT electrode 102, the acoustic reflectors including reflector fingers with slanted pitches, wherein the slanted pitches include different spacings between different respective portions being outer portions 105 and central portion 104 of adjacent acoustic reflector fingers of the acoustic reflectors 103 (see e.g. section [0050]), the SAW resonator configured to filter a radio frequency signal (see e.g. Fig. 2).  In a specific example, the spacing/pitch in portion 104 is 2.00µm and the spacing/pitch in portion 105 is 2.02µm (see e.g. section [0051], lines 7-10 thereof).  Fig. 5 of Nakamura also discloses an embodiment where the slanted pitches include the different larger spacing in portion 105 further extending into portion 501 of the reflector (see section [0054], lines 1-5 thereof) which eliminates the need for second bent electrode connection section 108 from Fig. 1 (see section [0054], the last 3 lines thereof).
Regarding claims 4 and 5, Nakamura discloses the resonator includes a piezoelectric layer that is a piezoelectric substrate (see e.g. section [0056]) and may include a temperature compensation layer of silicon dioxide (see section [0065]) and specifically discloses using it with the Fig. 1 embodiment (see section [0072]).
Regarding claim 7, Nakamura discloses that the first IDT electrode may include a “layered structure” (see e.g. sections [0057] and [0070]) with multiple, and hence including two, metal layers.
Regarding claims 15 and 18, Nakamura discloses a packaged module in Fig. 17, the packaged module comprising:  a packaging substrate 1720 (see section [0076], lines 10-11 thereof); a SAW filter 1500 that is configured to filter a radio frequency (RF) signal and is used as a receive filter of a multiplexer duplexer 1600 (see Fig. 16 and section [0075] and section [0076], the last 4 lines thereof and section [0080], lines 6-12 thereof) and that is necessarily and inherently, or at least obviously, mounted on the packaging substrate in order for the “packaging substrate” to perform its explicitly disclosed intended purpose of “packaging of the circuitry and other circuitry die 1730” (see section [0076], lines 8-12); and other circuitry 1730 that is similarly necessarily and inherently, or at least obviously, on the packaging substrate, and that is also in communication with the SAW filter via the connectivity 1710 providing signal interconnections (see section [0076], lines 8-12 thereof).
Regarding claim 16, the “other circuitry die 1730” is specifically disclosed as including “amplifiers” (see section [0076], line 12 thereof).
Regarding claims 19 and 20, see the previous discussion of similar claims 1, 4.
However, regarding claims 1, 8 and 15, Nakamura does not explicitly show a “multi-mode” SAW filter with a second IDT electrode longitudinally coupled to the first IDT electrode, and a third IDT electrode longitudinally coupled to the second IDT electrode as required by claim 1, or a “plurality of longitudinally coupled interdigital transducer electrodes” as recited in claim 15.
Nakamura does explicitly disclose its inventive concept may also be used in “longitudinal- mode-type” SAW filters (a.k.a. longitudinally coupled SAW resonator filters) including a plurality of IDT electrodes/comb-shaped electrodes that are “adjacently arranged in the propagation direction of an elastic wave” (see sections [0055] and [0068]), wherein the Examiner Takes Official Notice that it would have been well known in the art that such longitudinal-mode filters are “multi-mode” filters as recited, and would have been well known in the art to include first to third coupled IDT electrodes that are “longitudinally coupled” by definition of the Nakamura disclosed “longitudinal-mode” SAW filters (ibid.).  Detlefsen, applied above, provides evidence for this Taking of Official Notice (see e.g. Detlefsen Fig. 2 and col. 6, lines 9-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the SAW resonator of Nakamura (Fig. 1) by having provided a second interdigital electrode longitudinally coupled to the first one and a third interdigital transducer electrode longitudinally coupled to the second one because Nakamura specifically discloses that the inventive concept of acoustic reflectors 103 including acoustic reflector fingers having slanted pitches with different spacings between different respective portions 105, 104 of adjacent acoustic reflector fingers, would have been usable and equally applicable to longitudinal-mode coupled filters (see section [0068]), which one of ordinary skill in the art would have understood to inherently be a multi-mode filter, and to have obviously included three, first to third interdigital transducer electrodes that would have been longitudinally coupled to each other by definition of “longitudinal-mode… filter”.
Regarding claim 17, Nakamura does not explicitly disclose that the packaged module other circuitry die 1730 includes a “radio frequency switch”.
Nakamura does however disclose that its list of circuit elements may include other elements by ending its list of examples with “and the like, as would be known to one of skill in the art of semiconductor fabrication” (see section [0076], lines 13-15 thereof), and further discloses that the duplexer may “facilitate switching” and provide “switching functionalities” (see section [0080], lines 1-6 thereof) in a what may be a multi-mode or multi-band mobile phone (see section [0077], lines 9-11 thereof).  
The Examiner Takes Official Notice, that it would have been well known that “and the like… in the art of semiconductor fabrication” would have included circuit elements that are switches and that such “switching functionalities” provided by duplexers would have been known to have included literal switches.
Hence, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the packaged module of Nakamura (Fig. 17) such that the other circuitry die 1730 would have included a RF switch, because Nakamura explicitly discloses that such circuitry may include a list of circuit elements ending with “and the like, as would have been known to one of skill in the art of semiconductor fabrication” (see section [0076], lines 13-15 thereof), which would have been known to have included a RF switch, and because Nakamura also explicitly discloses and suggests that the duplexer “facilitate switching” and provided “switching functionalities” (see section [0080], lines 1-6 thereof) and usable in a mobile phone that is a multi-band/multi-mode phone (see section [0077], lines 9-11 thereof), which one of ordinary skill in the art would have understood to have included a switch connected to and working in conjunction with the duplexer and/or a switch to select the band of the mobile phone in a multi-band phone. 
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Detlefsen (prior art of record) in view of Kawachi (U.S. 9,825,612, prior art of record).
Detlefsen discloses the invention as discussed above, except for disclosing a piezoelectric substrate instead of a “piezoelectric layer on a support substrate” wherein the IDT electrodes are “in physical contact with the piezoelectric layer”.
Kawachi discloses and provides evidence that in the SAW resonator art (see Figs. 3A-C) and SAW multi-mode filter art (see Fig. 5 and col. 3, lines 52-55), that it would have been extremely well known to use a piezoelectric substrate 60 as shown in Fig. 3B or to instead use a piezoelectric layer 60 provided on a support substrate 61 as shown in Fig. 3C (see also col. 3, lines 22-25) as extremely well known art recognized alternatives.  Note that as shown in Kawachi Fig. 3C, the IDT electrodes are “on and in physical contact with the piezoelectric layer” 60.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the multi-mode SAW filter device of either one of Detlefsen (Figs. 2 and 14) or Nakamura (Fig. 1 and section [0068]) by having replaced the piezoelectric substrate with a piezoelectric layer on a supporting substrate, as suggested by the exemplary teaching of Kawachi (Fig. 3C), because such an obvious modification would have been the mere substitution of extremely well known art recognized alternative support structures for SAW resonators and SAW multi-mode filters as evidenced and explicitly suggested by Kawachi Fig. 3B vs. Fig. 3C (see also Kawachi Fig. 5 and col. 3, lines 52-55).
Claims 9, 11, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Detlefsen taken alone.
As noted in the 102-rejection applying Detlefsen above, Detlefsen discloses the device features of claim 1 and the similar device features of a multi-mode SAW filter as recited in the method claim 9, and claim 11 is similar to the above discussed rejected device claim 1.
Therefore, regarding claim 9, Figs. 2 & 8 of Detlefsen discloses a method filtering a RF signal with a multi-mode/triple-mode SAW filter, the method comprising:  providing a RF signal to the multi-mode SAW filter; filtering the RF signal; and during filtering, suppressing a spurious response due to a lateral mode that causes in-band ripple (see Fig. 10).
Regarding claim 11, see the above discussion in terms of Detlefsen of claim 2 wherein reflectors include slanted pitches (comparing Figs. 8 & 14 of Detlefsen) where the spacings between different portions of adjacent reflector fingers are different (see Figs. 8 and 14).
Regarding claim 13, the filter is intended for use in mobile phones (col 1, lines 16-17) which would have been an obvious intended use.
However, Detlefsen does not explicitly disclose that the “lateral mode” that is suppressed is a “shear horizontal mode” as recited in claim 9.
The Examiner Takes Official Notice that it would have been well known in the art that the shear horizontal mode is a lateral mode, i.e. lateral and horizontal are the same direction, so one of ordinary skill in the art would have understood the Detlefsen disclosed suppressed spurious “lateral mode” response that causes in-band ripple (see section [0012], the last 3 lines thereof) to have included a shear horizontal mode spurious response.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the multi-mode SAW filter of Detlefsen (Fig. 1), if even necessary (i.e. the suppressed “lateral mode” may already be a “shear horizontal mode”), to have had the reflector fingers 41 with slanted pitches P4-P6 configured to suppress and provide the method step of “suppressing”, a spurious response due to a shear horizontal mode of the multi-mode SAW filter, because one of ordinary skill in the art would have understood the generic “lateral mode” to have included a shear horizontal mode, and because Detlefsen specifically suggests that the spurious lateral mode causes in-band ripples (section [0012], the last 3 lines thereof) which one of ordinary skill in the art would have known are caused by lateral shear horizontal modes as evidenced and admitted by Applicant’s own Figs. 3A-B.
Claims 10 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Detlefsen in view of Nakamura (both prior arts of record).
Regarding claim 10, Detlefsen discloses the method of filtering as discussed above and its multi-mode filter is on a piezoelectric layer substrate (col 1, line 46), but does not disclose a temperature compensation layer to provide temperature compensation during filtering. 
As discussed regarding similar claim 4 above, Nakamura discloses providing a temperature compensation layer of silicon dioxide (see section [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the multi-mode SAW filter of Detlefsen (Fig. 8) and associated method of filtering, by having provided a temperature compensation layer positioned over the longitudinally coupled IDT electrodes and the piezoelectric layer substrate on which the IDTs are formed, as suggested by the exemplary teaching of Nakamura (see section [0065]), because such an obvious modification would have provided the advantageous benefit of temperature compensation while filtering which would have been a long felt need in the art, and wherein such an advantageous benefit to be achieved would have motivated one of ordinary skill in the art to have made the modification.
Regarding claim 14, Detlefsen does not disclose the multi-mode SAW filter included in a receive filter when performing the method of filtering.
Nakamura discloses similar filters used as a receive filter of a multiplexer duplexer 1600 (see Fig. 16 and section [0075] and section [0076], the last 4 lines thereof and section [0080], lines 6-12 thereof) as discussed regarding claim 18 in rejection section 12 above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the multi-mode SAW filter and method of filtering of Detlefsen (Fig. 1) which is suggested by Detlefsen to be used in a mobile phone (see section [0002]) by having used it as a receive filter, because using such filters as a receive filter or also as a transmit filter, would have been merely an obvious intended use as specifically suggested by Nakamura (see Fig. 15 and section [0075], especially lines 13-15 thereof).
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Detlefsen in view of Kawachi (both prior arts of record).
Detlefsen discloses the multi-mode SAW filter and associated method of filtering therewith as discussed above.
However, Detlefsen disclose a piezoelectric substrate layer rather than a piezoelectric layer on a support substrate.
As discussed in section 14 above in the rejection of similar claim 6, Kawachi discloses these as art recognized alternative extremely well known by those of ordinary skill in the art (see Kawachi Fig. 3B vs. Fig. 3C).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the multi-mode SAW filter device and method of Detlefsen (Fig. 8) by having replaced the piezoelectric substrate with a piezoelectric layer on a supporting substrate, as suggested by the exemplary teaching of Kawachi (Fig. 3C), because such an obvious modification would have been the mere substitution of extremely well known art recognized alternative support structures for SAW resonators and SAW multi-mode filters as evidenced and explicitly suggested by Kawachi Fig. 3B vs. Fig. 3C (see also Kawachi Fig. 5 and col. 3, lines 52-55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843